AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Washington

State of Washington, et al.

 

Plaintiff
Vv

. Case No. 1:20-cv-03127-SAB
Donald J. Trump, et al.

 

To:

Date:

Defendant

APPEARANCE OF COUNSEL

The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendants.

 

08/25/2020 s/Alexis J. Echols

 

Attorney's signature

Alexis J. Echols, DC 975699

 

Printed name and bar number

1100 L Street NW
Room 11304
Washington DC 20005

 

Address

alexis.j.echols@usdoj.gov

 

E-mail address

(202)305-8613

 

Telephone number

(202)616-8460

 

FAX number
